Union Insurance Company v. Danny Wywias















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-288-CV

     UNION INSURANCE COMPANY,
                                                                              Appellant
     v.

     DANNY WYWIAS,
                                                                              Appellee
 

From the 249th District Court
Johnson County, Texas
Trial Court # 249-29-93
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On March 1, 2001, the parties filed a joint motion to dismiss this appeal.  In relevant portion,
Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that the parties have reached an agreement to settle and compromise their
differences in this cause.  The parties request that the appeal be dismissed with each party bearing
its own costs.  It is signed by the attorneys for both parties.
      Therefore, this cause is dismissed.  Costs are taxed against the party incurring them in
accordance with the agreement of the parties.  

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 21, 2001
Do not publish

>
Opinion
delivered and filed October 6, 2010
Do
not publish 
[CR25]